Edward Willis Assigne of Robert Oxe plaint. conta Thomas Baker who married with Mary the Relict & Admx of the Estate of John Smith late of Boston merch* Defend* in an action of the case for witholding the Summe of One hundred & twenty pounds currant money of New-England due to the plaint, by Obligación under the hand of sd Smith datd 3d march. 1676/7 w*11 damages, . . . The lury . . . found for the plaint. Forfiture of the bond one hundred *1074and twenty pounds money and costs of Court: The partys both appearing in Court declared they were agreed upon Seventy three pounds money to bee paid in full chancery of this bond without any costs.
Execution issued 10th novr 1679.
[ A copy of the execution against Baker, 10 November, 1679, is in S. F. 1812.1, with the following return:
J Extended this Execution on part of a dwelling house Barn Orchard with Meadow Ground lying in Redding which was shown to me by Thom Baker Junr to be part of the estate of Jn° Smith late of Boston deced as also an Jndian Girle One feather bed one bolster. Two Pillows Two Blanketts, Serge Curtains Yallents & bedsteed fiue Silver Spoons One Small Beaker flue pr of Cotton & Linen sheets Two pr Course holland sheets Seven pewter dishes Twenty pound old Pewter one Bell Mettle Pot, one Jron Pott Two pr of Andirons fire shovell & Tongs with Brasses Appraized by Mr Theophilus Frary & Mr Jn° Wing & since delivered all to mr Edwd Willys with fees, to the value of seventy four pounds Twelve shillings Nine pence.
Return Waite Marshall
. . . true Copy . . . Jsa Addington Cler ]